Name: Commission Regulation (EEC) No 724/92 of 24 March 1992 opening a standing invitation to tender for the supply to Albania of 30 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 92 Official Journal of the European Communities No L 79/7 COMMISSION REGULATION (EEC) No 724/92 of 24 March 1992 opening a standing invitation to tender for die supply to Albania of 30 000 tonnes of bread-making common wheat held in die Rouen region by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3860/91 of 23 December 1991 on an emergency measure for the free supply of certain agricultural products to Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3577/90 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 694/92 (4), provides that contracts for the supply of cereals under Regulation (EEC) No 3860/91 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (*), as last amended by Regulation (EEC) No 606/92 (*), lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread-making common wheat held by the French intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, from the port of Caen-Blainville, cif (ex-ship), to the Albanian port of Durres. Article 3 Tenders may relate only to the entire lot of 30 000 tonnes specified in the notice of invitation to tender provided for in Article 13 of Regulation (EEC) No 694/92, in accordance with the delivery specifications in Annex III hereto. Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11 a. m., Brussels time, on 2 April 1992. 2. The time limit for the submission of tenders in response to the last partial invitation to tender shall be 11 a.m., Brussels time, on 23 April 1992. Article 5 Tenders must be submitted to the French intervention agency. The French intervention agency shall forward tenders to the Commission in accordance with the model in Annex I hereto. Article 6 The taking-over certificate referred to in Article 9 (3) of Regulation (EEC) No 694/92 shall take the form shown in Annex II . Certificates shall be issued after unloading of the goods. Article 7 The successful tenderer shall undertake to provide the Albanian authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the French intervention agency. Article 8 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 694/92, the French intervention agency shall open a standing invitation to tender for the supply to Albania of bread ­ making common wheat held in the Rouen region by the said agency. Article 2 The invitation to tender shall cover 30 000 tonnes of bread-making common wheat in bulk to be supplied (') OJ No L 362, 31 . 12. 1991 , p. 85. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 353, 17. 12. 1990, p. 23. (4) OJ No L 74, 20. 3. 1992, p. 39. 0 OJ No L 174, 14. 7. 1977, p. 18 . (4 OJ No L 65, 11 . 3. 1992, p . 25. No L 79/8 Official Journal of the European Communities 25. 3. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Standing invitation to tender lor the supply to Albania of 30 000 tonnes of bread-making common wheat held in die Rouen region by the French intervention agency (Regulation (EEC) No 724/92) Tenderer number Quantity (tonnes) Supply cost applied for (ECU/tonne) 1 2 3 1 2 3 4 etc. 25. 3. 92 Official Journal of the European Communities No L 79/9 ANNEX II SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Albanian Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : Remarks or reservations : ANNEX III Delivery specifications Delivery in bulk, cif (ex-ship) to the port of Durres. One lot of 30 000 tonnes in three shipments :  10 000 tonnes : departure date 8 April 1992. Arrival date between 18 and 19 Apnl 1992,  10 000 tonnes : departure date 16 April 1992. Arrival date between 26 and 27 April 1992,  10 000 tonnes : departure date 26 Arpil 1992. Arrival date between 4 and 5 May 1992. The deliveries may take place before the dates laid down on the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Durres. If no bid has been accepted on 2 April 1992, the above dates should be postponed by seven days.